      Case 2:20-cv-02076-KHV-GEB Document 28 Filed 08/25/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ANTONIA DOUGLASS and                                )
ELIZABETH EVERETT,                                  )
                                                    )
                         Plaintiffs,                )                    CIVIL ACTION
                                                    )
v.                                                  )                    No. 20-2076-KHV
                                                    )
GARDEN CITY COMMUNITY COLLEGE, et al.,              )
                                                    )
                         Defendants.                )
____________________________________________________)

                               MEMORANDUM AND ORDER

       This matter is before the Court on the Motion For Leave To File Under Seal By Defendants

Garden City, Kansas [And] Freddie Strawder (Doc. #18) filed July 24, 2020. For reasons stated

below, the Court overrules defendants’ motion.

       Federal courts have long recognized a common-law right of access to judicial records.

Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007). This right stems from the fundamental

public interest in understanding disputes that are presented to a public forum for resolution. See

Nixon v. Warner Commc’ns, 435 U.S. 589, 599 (1978); Crystal Grower’s Corp. v. Dobbins, 616

F.2d 458, 461 (10th Cir. 1980). The public interest in district court proceedings includes the

assurance that courts are run fairly and that judges are honest. Crystal Grower’s, 616 F.2d at 461–

62. In determining whether documents should be sealed, the Court weighs the public interest,

which it presumes is paramount, against the interests advanced by the parties. Id.; Helm v.

Kansas, 656 F.3d 1277, 1292 (10th Cir. 2011). The party seeking to overcome the presumption

of public access must show that “countervailing interests heavily outweigh” the public interest in

access to court proceedings and documents. United States v. Bacon, 950 F.3d 1286, 1293 (10th
      Case 2:20-cv-02076-KHV-GEB Document 28 Filed 08/25/20 Page 2 of 2




Cir. 2020) (quoting Colony Ins. Co. v. Burke, 698 F.3d 1222, 1241 (10th Cir. 2012)) (internal

quotation marks and citation omitted). To do so, the parties must articulate a real and substantial

interest that justifies depriving the public of access to the records that inform the Court’s

decision-making process. Colony Ins., 698 F.3d at 1242; Helm v. Kansas, 656 F.3d 1277, 1292

(10th Cir. 2011); see Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n.16 (1981) (moving party must

submit particular and specific facts, not merely “stereotyped and conclusory statements”).

       Defendants seek leave to file under seal an investigatory record of the Garden City Police

Department. Defendants state that the record is protected from disclosure under Kansas law, but

they do not specifically explain how any interest in non-disclosure of the exhibit “heavily

outweighs” the public interest in open courts. Bacon, 950 F.3d at 1293; see Colony Ins., 698 F.3d

at 1242 (denying motions to seal where parties did not submit specific argument or facts indicating

why confidentiality of settlement agreements outweighs presumption of public access).           In

particular, defendants do not specify which Kansas law protects the exhibit from disclosure or why

redaction of the alleged victim’s name, address and phone number would not adequately protect

any privacy or other interests. The Court therefore overrules defendants’ motion to seal.

       IT IS THEREFORE ORDERED on Defendant’s Motion for Leave to File Under Seal

by Defendants Garden City, Kansas, Freddie Strawder (Doc. #18) filed July 24, 2020 is

OVERRULED. On or before September 1, 2020, defendants shall file a copy of the exhibit

with the alleged victim’s name, address and phone number redacted.

       Dated this 25th day of August, 2020 at Kansas City, Kansas.

                                                      s/ Kathryn H. Vratil
                                                      KATHRYN H. VRATIL
                                                      United States District Judge



                                                -2-
